                                                            Case 2:15-cv-00644-VCF Document 108 Filed 07/20/21 Page 1 of 4


                                                       1   GARRETT R. CHASE, ESQ.
                                                           Nevada Bar No. 14498
                                                       2   SHUMWAY VAN
                                                           8985 South Eastern Avenue, Suite 100
                                                       3
                                                           Las Vegas, Nevada 89123
                                                       4   Telephone: (702) 478-7770
                                                           Facsimile: (702) 478-7779
                                                       5   Email: garrett@shumwayvan.com
                                                           Attorney for MDM Consultants, Inc.
                                                       6
                                                                                      UNITED STATES DISTRICT COURT
                                                       7
                                                                                             DISTRICT OF NEVADA
                                                       8

                                                       9   INVEST VEGAS LLC; MDM
                                                           CONSULTANTS, INC.
                                                      10
                                                                                                          Case No.: 2:15-cv-00644-VCF
Telephone: (702) 478-7770 Facsimile: (702) 478-7779




                                                      11                     Plaintiff,
                                                           v.
       8985 South Eastern Avenue, Suite 100




                                                      12                                                   STIPULATION AND ORDER TO EXTEND
                                                           21ST MORTGAGE CORPORATION; CAL-                     PRE-TRIAL ORDER DEADLINE
             Las Vegas, Nevada 89123




                                                      13   WESTERN RECONVEYANCE
                                                      14
                                                           CORPORATION; NATIONAL CITY                                   (THIRD REQUEST)
                                                           MORTGAGE, A DIVISION OF
                                                      15   NATIONAL CITY BANK OF INDIANA;
                                                           COMMONWEALTH LAND TITLE
                                                      16   INSURANCE COMPANY; ONTARIO
                                                           CONDOMINIUM RENTAL SERVICES,
                                                      17   INC; HARLEE S. CARTER; LANA
                                                           CARTER; DARREN C. BOUTON; DOES I
                                                      18
                                                           through X, inclusive; ROE BUSINESS
                                                      19   ENTITIES I through X inclusive.

                                                      20                   Defendants.

                                                      21

                                                      22          Plaintiff MDM Consultants (“Plaintiff”) and Defendant 21st Mortgage Corporation

                                                      23   (“Defendant”) (collectively, the “Parties”), by and through their respective counsel of record,

                                                      24   hereby stipulate and agree that the deadline to submit the Joint Pretrial Order in this matter be

                                                      25   continued by 14 days to allow for the Parties to fully prepare and discuss the various aspects of

                                                      26   trial. The Parties diligently discussed settlement prospects and participated in mediation which

                                                      27   concluded without resolution in the afternoon of July 15, 2021. Because of the length of the

                                                      28   mediation, the Parties have not had a sufficient opportunity to fully and thoroughly review the


                                                                                                          1
                                                            Case 2:15-cv-00644-VCF Document 108 Filed 07/20/21 Page 2 of 4


                                                       1   various aspects of the Joint Pretrial Order and discuss what evidence will be presented at the time

                                                       2   of trial. Accordingly, the Parties are requesting that the current deadline to submit the Joint Pretrial

                                                       3   Order, currently scheduled for July 19, 2021, be extended to August 2, 2021. This is the third

                                                       4   stipulation of the Parties to continue this deadline. The relevant timeline has not lapsed as of the

                                                       5   submission of this Stipulation, and this additional time will allow the parties to further confer about

                                                       6   exhibits and witnesses to be presented at trial, and to timely submit a Joint Pretrial Order. Further,

                                                       7   this Stipulation complies with the relevant provisions of LR IA 6-1(a) and LR 26-4. Therefore, the

                                                       8   Parties propose that the deadline for the Joint Pretrial Order be continued until August 2, 2021.

                                                       9

                                                      10
Telephone: (702) 478-7770 Facsimile: (702) 478-7779




                                                            DATED this 19th day of July, 2021.                    DATED this 19th day of July, 2021.
                                                      11
                                                                SHUMWAY VAN                                           HUTCHINSON & STEFFEN, PLLC
       8985 South Eastern Avenue, Suite 100




                                                      12
             Las Vegas, Nevada 89123




                                                      13    By: /s/ Garrett R. Chase                              By: /s/ Michael R. Brooks
                                                                GARRETT R. CHASE, ESQ.                                MICHAEL R. BROOKS, ESQ.
                                                      14        Nevada Bar No. 14498                                  Nevada Bar No. 7287
                                                                8985 S. Eastern Ave., Suite 100                       8985 S. Eastern Ave., Suite 100
                                                      15        Las Vegas, NV 89123                                   Las Vegas, NV 89123
                                                                Attorney for MDM Consultants, Inc.                    Attorney for 21st Mortgage Corporation
                                                      16

                                                      17

                                                      18

                                                      19
                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26
                                                      27

                                                      28


                                                                                                              2
                                                            Case 2:15-cv-00644-VCF Document 108 Filed 07/20/21 Page 3 of 4


                                                       1                                             ORDER
                                                       2         Upon Stipulation of the parties, and for good cause appearing therefore, IT IS HEREBY

                                                       3   ORDERED as follows:

                                                       4         a. Deadline to for Joint Pretrial Order: August 2, 2021.

                                                       5         IT IS SO ORDERED.

                                                       6

                                                       7                                                  ______________________________
                                                                                                          Cam Ferenbach
                                                       8                                                  United States Magistrate Judge
                                                       9

                                                      10
                                                           Respectfully Submitted by:
Telephone: (702) 478-7770 Facsimile: (702) 478-7779




                                                      11
                                                           SHUMWAY VAN
       8985 South Eastern Avenue, Suite 100




                                                      12
                                                           BY: /s/ Garrett R. Chase
             Las Vegas, Nevada 89123




                                                      13   GARRETT R. CHASE, ESQ.
                                                      14   Nevada Bar No. 14498
                                                           8985 South Eastern Avenue, Suite 100
                                                      15   Las Vegas, NV 89123
                                                           Attorney for MDM Consultants, Inc.
                                                      16

                                                      17

                                                      18

                                                      19
                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26
                                                      27

                                                      28


                                                                                                         3
           Case 2:15-cv-00644-VCF Document 108 Filed 07/20/21 Page 4 of 4


From:              Michael R. Brooks
To:                Garrett R. Chase
Cc:                Marina Scott
Subject:           RE: 21st Mortgage adv. Invest Vegas
Date:              Monday, July 19, 2021 2:29:50 PM


This looks fine.


From: Garrett R. Chase <Garrett@shumwayvan.com>
Sent: Monday, July 19, 2021 4:00 PM
To: Michael R. Brooks <mbrooks@hutchlegal.com>
Cc: Marina Scott <marinas@shumwayvan.com>
Subject: RE: 21st Mortgage adv. Invest Vegas

Mike,
Attached is the proposed stipulation for your review. If it looks good, let me know and we’ll get it
submitted.

Best,
Garrett R. Chase, Esq.
Shumway Van
8985 S. Eastern Ave., Suite 100
Las Vegas, Nevada 89123
Ph: (702) 478-7770
Fax: (702) 478-7779
www.shumwayvan.com

This message and any attached documents contain information from the law firm of Shumway Van that may
be confidential and/or privileged. If you are not the intended recipient, you may not read, copy, distribute, or
use this information. If you have received this transmission in error, please notify the sender immediately by
reply email and then delete this message.




From: Michael R. Brooks <mbrooks@hutchlegal.com>
Sent: Monday, July 19, 2021 1:55 PM
To: Garrett R. Chase <Garrett@shumwayvan.com>
Cc: Marina Scott <marinas@shumwayvan.com>
Subject: RE: 21st Mortgage adv. Invest Vegas

Yes, Not sure what happened. Send it over.


From: Garrett R. Chase <Garrett@shumwayvan.com>
Sent: Monday, July 19, 2021 3:49 PM
To: Michael R. Brooks <mbrooks@hutchlegal.com>
Cc: Marina Scott <marinas@shumwayvan.com>
Subject: RE: 21st Mortgage adv. Invest Vegas
